Citation Nr: 0209870	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  01-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION


The veteran had active military service from July 1961 to May 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to service connection for 
hearing loss.

In October 1999, the Board remanded the issue concerning 
service connection for hearing loss.  Following a VA 
compensation examination, a rating decision in December 2000 
granted service connection for right ear hearing loss, 
assigning a noncompensable evaluation.  The veteran filed a 
notice of disagreement with the rating assigned for his right 
ear hearing loss in February 2001, a statement of the case as 
to that issue was provided in April 2001, and a substantive 
appeal was received in July 2001.  In November 2001, the 
Board granted service connection for left ear hearing loss 
and remanded the issue of entitlement to assignment of a 
compensable disability rating for bilateral hearing loss.  
Accordingly, by a December 2001 rating decision, the RO 
assigned a 10 percent evaluation for the veteran's service-
connected bilateral hearing loss, effective October 1997. 


FINDING OF FACT

The veteran has level III hearing in the right ear and level 
IV hearing in the left ear.



CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
evaluation in excess of 10 percent for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for bilateral hearing loss.  The discussions in the rating 
decisions, statements of the case, supplemental statements of 
the case, and other communications, including the Board's 
Remands, have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Further, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes the 
service medical records and three VA examination reports, as 
well as private medical records.  As the record shows that 
the veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition. 

Where a veteran's appeal arises from the original assessment 
of a disability rating, the United States Court of Appeals 
for Veterans Claims (the Court) has held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability is not limited to that reflecting the then current 
severity of the disorder.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran perfected his appeal.  
These changes became effective June 10, 1999.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, the pertinent regulations do not contain 
any substantive changes that affect this particular case; 
rather, they add certain provisions that were already the 
practice of VA.  See 64 FR 25202, May 11, 1999, codified at 
38 C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.

The revised regulatory provisions also address the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The evidence of record with respect to the 
present claim does not disclose thresholds meeting either of 
these criteria.  Accordingly, application of 38 C.F.R. § 4.86 
is not warranted.  

The most recent audiometric examination of the veteran's 
right ear, in January 2000, at frequencies of 1000, 2000, 
3000 and 4000 Hertz, revealed pure tone thresholds, in 
decibels, of 20, 15, 25, and 50, respectively, for a pure 
tone threshold average of 28.  Speech discrimination of the 
right ear was noted as 76 percent.  Such audiometric findings 
reflect level III hearing in the right ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Similarly, evaluation of the veteran's 
left ear during this examination, at frequencies of 1000, 
2000, 3000, and 4000 Hertz, revealed pure tone thresholds, in 
decibels, of 20, 15, 25, and 45, respectively, for a pure 
tone threshold average of 26.  Speech discrimination of the 
left ear was noted as 72 percent.  Such audiometric findings 
reflect level IV hearing in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Consequently, such hearing acuity warrants 
a 10 percent evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Board again notes that the result is the same 
under both the old and the new rating criteria.  

As noted previously, this claim involves an appeal as to the 
initial rating assigned for the veteran's bilateral hearing 
loss on the occasion of the grant of service connection, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In this regard, the Board notes that, 
upon VA audiological evaluation conducted in December 1997, 
at frequencies of 1000, 2000, 3000 and 4000 Hertz, pure tone 
thresholds, in decibels, were of 25, 15, 20, and 55, 
respectively, for a pure tone threshold average of 29.  
Speech discrimination of the right ear was noted as 92 
percent.  Such audiometric findings reflect level I hearing 
in the right ear.  See 38 C.F.R. § 4.85, Table VI.  
Similarly, evaluation of the veteran's left ear during this 
examination, at frequencies of 1000, 2000, 3000, and 4000 
Hertz, revealed pure tone thresholds, in decibels, of 20, 10, 
20, and 40, respectively, for a pure tone threshold average 
of 23.  Speech discrimination of the left ear was noted as 88 
percent.  Such audiometric findings reflect level II hearing 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Under 
Table VII, it would appear that such hearing acuity would 
warrant a noncompensable evaluation.  However, while the RO 
nevertheless assigned a 10 percent rating effective from 
October 1997, the Board is unable to find any basis for 
assigning a rating in excess of 10 percent at anytime during 
the period contemplated by this appeal. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected bilateral hearing loss has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

